Order filed January 14, 2020




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-19-00729-CV
                                   ____________

                   IN THE INTEREST OF J.D.H., A CHILD


                    On Appeal from the 312th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2000-09806

                                    ORDER

      The brief of appellant, U.O.O., was due December 30, 2019. No brief or
motion for extension of time has been filed. Unless appellant files a brief with this
court on or before February 13, 2020, the court will dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).

                                       PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.